Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 to the newly amended language filed on 03/03/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited reference Watt et al. (US 2016/0282126 A1) for the newly amended language. as set forth in the body of the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 15, 16-19, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable in view of MATHIAS (EP-1898289-A2) in view of Watt et al. (US 2016/0282126 A1).

defining, by at least one fiducial marker positioned within the space, a zone within the space (see Mathias figure 1 and paragraphs “0048-0049” “Fig. 1 shows a marking elements for absolute work area delineation” and “For example, marking elements of the type absolute working surface delineation in an environment are suitable for delimiting a staircase T1 located in a work surface F1 and delimited by a wall W1, which is not recognized by the device's own sensors such as switches in the bumper or distance-measuring sensor. The delimitation takes place here by means of the markers M1, M2, M3. The surface F1 is bounded outwardly by a wall W2 except for a gate T2 which may also be open. Preferably, demarcation markings M4, M5, M6, M7 of type 1 are used here in order to prevent leaving the work surface F1 even when the door T2 is open”),
 associating a rule with the zone, the rule at least partially dictating operation of one or more robots within the zone (see Mathias figure 1 and paragraph “0056” “Furthermore, it may be useful to demarcate sub-areas at certain times or days (e.g., sub-area (F3) of (F1) marked out by markers (M1-M5 type 2) on Sundays, so as not to disturb users while drinking coffee on the terrace)”),
operating the one or more robots within the zone consistent with the rule (see Mathias figure 1 and paragraph “0056” “Furthermore, it may be useful to demarcate sub-areas at certain times or days (e.g., sub-area (F3) of (F1) marked out by markers (M1-M5 type 2) on Sundays, so as not to disturb users while drinking coffee on the terrace)”),,
wherein the at least one fiducial marker within the space is correlated with a pose having a relative position to the fiducial marker, the relative position represented by a set of coordinates of a coordinate system defined by the space; and wherein a boundary of the zone is at least partially defined by the pose (see Mathias figures “1, 11” and paragraphs “0013”, “0049-0056” and “0074” “Conditional workspace boundary markers in an environment are useful for delimiting faces within the workspace and for providing different editing modalities. By way of example, editing can be carried out or excluded in partial areas at different frequencies and / or at preferred times. Similarly, such a segmentation can be used to edit a subarea only when the processing of another is completely done. Finally, for example, in self-propelled lawn mowers with different settings of the mower these are made part-dependent” and “In order to ensure a defined whereabouts within a certain area in, for example, the random walk mowing strategy, a conditional delimitation between the areas F1 and F2 are made by markers M6, M7, M8 of the conditional work area boundary type in an environment”), 
Mathias teaches a detected repositioning and/or reorientation of the at least one fiducial marker (see Mathias paragraphs “0009”, “0020-0024” and “0032-0038” “As a result, a simple and practical reprogramming and thus typing or just a parameter adjustment of the markers is possible” and “Programming or parameterization of marking elements. Preferably, this device is already integrated with the self-propelled surface treatment device or in accessories and uses the interaction interface of this device”), but Mathias does not explicitly teach in response to a detected repositioning and/or reorientation of the at least one fiducial marker, automatically updating the pose associated with the repositioned and/or reorientated at least one fiducial marker and automatically redefining the boundary of the zone within the space based on the updated pose.
However Watts teaches in response to a detected repositioning and/or reorientation of the at least one fiducial marker, automatically updating the pose associated with the repositioned and/or reorientated at least one fiducial marker and automatically redefining the boundary of the zone within the space based on the updated pose (See Watts paragraphs “0036-0042” regarding repositioning the robot according to semantic labels and featuring a new area which corresponds to the boundary zone area, in addition to generating a new area/map also shifts to new boundaries (i.e. redefining the boundary) “The robot can remap the space periodically and/or after detecting changes in part or all of the space. After remapping, the robot or another computing device can compare features that are present in both an old (originally mapped) metric map and in a new (remapped) metric map to calculate relative poses (position and orientation) of the features. Coordinates for map features can be determined, either as part of the mapping process, from an external source such as Global Positioning System (GPS) satellites, and/or otherwise determined. Then, using the relative poses, a correspondence between locations using old map coordinates and new map coordinates can be determined. Additionally, by using coordinates of multiple (nearby) features, false positives or false correspondences between the old and new maps can be eliminated.” And “Remapping scenario can be carried out by a computing device, such as computing device 900 discussed below at least in the context of FIG. 9A, perhaps configured as a mobile robotic device. In an upper portion of FIG. 1, an example old map 110 a of space 102 a is shown that includes regions 140 a and 142 a connected by corridor 144 a. Map 110 a can be generated by the computing device moving throughout space 102 a, obtaining sensor data for space 102 a using sensors of the computing device, and utilizing a mapping algorithm, such as but not limited to the SLAM algorithm, to generate map 110 a of space 102 a.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modular system for providing an infrastructure to control a surface machining device of Mathias to automatically remap the robot to help estimate the robot's position within the space and to compute a metric map of the space in addition to the warehouse may be equipped with loading docks to allow goods to be loaded onto and unloaded from delivery trucks or other types of vehicles and also to be able to make the robot very efficiently and effectively navigate the warehouse space (Watts paragraphs “0036-0042”).
Regarding claim 2, Mathias teaches wherein the rule dictates at least one of whether the zone is open or closed, a type of the zone, a maximum occupancy of the zone, a maximum speed of the zone, a traffic flow directionality of the zone, a stop and wait behavior when entering or exiting the zone, whether a definition of the zone has been dynamically updated, an expiration of the zone, or combinations thereof (see Mathias figures “1, 11” and paragraphs “0013”, “0049-0056” and “0074” “For example, marking elements of the type absolute working surface delineation in an environment are suitable for delimiting a staircase T1 located in a work surface F1 and delimited by a wall W1, which is not recognized by the device's own sensors such as switches in the bumper or distance-measuring sensor. The delimitation takes place here by means of the markers M1, M2, M3. The surface F1 is bounded outwardly by a wall W2 except for a gate T2 which may also be open. Preferably, demarcation markings M4, M5, M6, M7 of type 1 are used here in order to prevent leaving the work surface F1 even when the door T2 is open”).

Regarding claim 4, Mathias teaches associating one or more additional rules with the zone, the additional rules at least partially dictating operation of one or more robots within the zone; and operating the one or more robots within the zone consistent with the additional rules (see Mathias figures “1, 11” and paragraphs “0013”, “0049-0056” and “0074” “These surface-switching marker elements Mi are preferably mounted in the working environment such that they are mounted on a conductor loop such as sequences of a conductor loop Si (M1, M3, M4, M5, M6, M2 near the conductor loop S1, but still within the detection range of the device Loop sequences) or sequences of the course of a wall at a certain distance are easy to find”).

Regarding claim 5, Mathias teaches wherein the additional rules dictate at least one of whether the zone is open or closed, a type of the zone, a maximum occupancy of the zone, a maximum speed of the zone, a traffic flow directionality of the zone, a stop and wait behavior when entering or existing the zone, whether a definition of the zone has been dynamically updated, an expiration of the zone, or combinations thereof (see Mathias figures “1, 11” and paragraphs “0013”, “0049-0056” and “0074” “The types of markings and the commands of the exemplary instruction set are explained in more detail below”, “For example, marking elements of the type absolute working surface delineation in an environment are suitable for delimiting a staircase T1 located in a work surface F1 and delimited by a wall W1, which is not recognized by the device's own sensors such as switches in the bumper or distance-measuring sensor. The delimitation takes place here by means of the markers M1, M2, M3. The surface F1 is bounded outwardly by a wall W2 except for a gate T2 which may also be open. Preferably, demarcation markings M4, M5, M6, M7 of type 1 are used here in order to prevent leaving the work surface F1 even when the door T2 is open”).

Regarding claim 7, Mathias teaches detecting at least one of overlap or adjacency of the zone with respect to a second zone; identifying a conflict between a value of the rule and a corresponding value of a corresponding rule of the second zone; generating a conflict-resolved rule for association with an overlap zone defined by one or more shared fiducial markers common to the zone and the second zone (see Mathias claim 15 and paragraphs “0013”, “0026”, “0049-0056” and “0074” “Modular system according to one of the preceding claims, characterized, in that, when marker elements (Mi, MEi) are used for detecting or communicating with the device (s) for detecting conflicts, temporal, in particular temporally synchronized, detection units and / or marking elements influencing decoupling take place”).

Regarding claim 8, Mathias teaches wherein the step of generating the conflict-resolved rule further comprises selecting the higher or the lower of the value and the corresponding value (see Mathias paragraphs “0013”, “0026”, “0049-0056” and “0074-0076” regarding a marking element with high probability found “The illustrated example shows the use of a marking element which, starting from the position of the marking element M1, has a path of the distance d in the direction ALPHA with respect to the surrounding feature "local loop direction". Because of e.g. Uneven terrain or other interference influences the marking element M2 i.a. In the example, a local locating strategy in the form of an Archimedean spiral A1 is also indicated in the example. Within its area-wide course, the marking element M2 with i.a. high probability found”).

Regarding claim 9, Mathias teaches wherein the step of generating the conflict-resolved rule further comprises: defining a target value between the value and the corresponding value; and associating the target value with an accompanying value tolerance such that the accompanying value tolerance encompasses both the value and the corresponding value (see Mathias paragraphs “0013”, “0026”, “0049-0056” and “0074-0076” and “0089” “Parameter: Number and distance of marking elements for position and direction determination. Optionally, the type of search movement may be stored for other marking elements. Optional instructions for determining a preferred direction e.g. "parallel" or "vertical". Optionally, marking elements of a different type can also be used to determine position and orientation.”).
Regarding claim 15, Mathias teaches wherein the step of operating further comprises: periodically reporting, from the one or more robots to a central controller, a position of the one or more robots within the space; and instructing, by the central controller, in response to reported positioning of the one or more robots within the zone, the one or more robots to operate as dictated by the rule (see Mathias claim 15 and paragraphs “0003”, “0007”, “0022”, “0026” “0049-0056” and “0070-0076” and “0100” regarding falling back to a loop wherein the robot keeps sending a marking element so that to keep tracking of the robot “For the systematic processing of its area of application, a self-driving robot needs a good knowledge of its own position and location.” and “See the special marking element type driving instructions to look for at least one further marking element to determine the position and / or direction, the design of which can also be used for other marking element types so that these can then be used for specifications on their own reference system instead of features such as the local ones as described in the examples Need to fall back on the course of the loop.”).
Regarding claim 16, Mathias teaches wherein the position of the one or more robots within the space is not determined by reading the at least one fiducial marker(see Mathias claim 15 and paragraphs “0013”, “0026”, “0049-0056” “0087” “As soon as this has been found, a preferred direction can be determined using the odometry data recorded during the search process, e.g.”).

Regarding claim 17, Mathias teaches wherein the step of operating further comprises: periodically detecting, by each respective one of the one or more robots, a position of the robot within the space; and operating, in response to detecting positioning of the robot within the zone, the robot as dictated by the rule (see Mathias claim 15 and paragraphs “0003”, “0007”, “0022”, “0026” “0049-0056” and “0070-0076” and “0100” regarding falling back to a loop wherein the robot keeps sending a marking element so that to keep tracking of the robot “For the systematic processing of its area of application, a self-driving robot needs a good knowledge of its own position and location.” and “See the special marking element type driving instructions to look for at least one further marking element to determine the position and / or direction, the design of which can also be used for other marking element types so that these can then be used for specifications on their own reference system instead of features such as the local ones as described in the examples Need to fall back on the course of the loop.”).” and “furthermore, it may be useful to demarcate sub-areas at certain times or days (e.g., sub-area (F3) of (F1) marked out by markers (M1-M5 type 2) on Sundays, so as not to disturb users while drinking coffee on the terrace).

Regarding claim 18, Mathias teaches wherein the position of the one or more robots within the space is not determined by reading the at least one fiducial marker (see Mathias claim 15 and paragraphs “0013”, “0026”, “0049-0056” and “0087” “As soon as this has been found, a preferred direction can be determined using the odometry data recorded during the search process, e.g.”).
Regarding claim 19, Mathias teaches a method for contextually mapping zones within a space for regulating robotic navigation within the space, comprising (see Mathias figure 1 and paragraph “0009” “One of the advantages of the invention is to provide the opportunity for pre-structuring an individual working environment of a robot, in particular a robot for lawn mowing, so that it can deal with the circumstances and peculiarities of this working environment. This includes, for example, a coverage of the working environment that is as complete and / or as systematic as possible and possibly the minimization of the time required for this”, in addition to see paragraphs “0049-0056” “marking elements of the type absolute working surface delineation in an environment are suitable for delimiting a staircase T1 located in a work surface F1 and delimited by a wall W1, which is not recognized by the device's own sensors such as switches in the bumper or distance-measuring sensor. The delimitation takes place here by means of the markers M1, M2, M3. The surface F1 is bounded outwardly by a wall W2 except for a gate T2 which may also be open. Preferably, demarcation markings M4, M5, M6, M7 of type 1 are used here in order to prevent leaving the work surface F1 even when the door T2 is open.”),
defining, by at least one fiducial marker positioned within the space, a zone within the space (see Mathias figure 1 and paragraphs “0048-0049” “Fig. 1 shows a marking elements for absolute work area delineation” and “For example, marking elements of the type absolute working surface delineation in an environment are suitable for delimiting a staircase T1 located in a work surface F1 and delimited by a wall W1, which is not recognized by the device's own sensors such as switches in the bumper or distance-measuring sensor. The delimitation takes place here by means of the markers M1, M2, M3. The surface F1 is bounded outwardly by a wall W2 except for a gate T2 which may also be open. Preferably, demarcation markings M4, M5, M6, M7 of type 1 are used here in order to prevent leaving the work surface F1 even when the door T2 is open”),
 associating a rule with the zone, the rule at least partially dictating operation of one or more robots within the zone (see Mathias figure 1 and paragraph “0056” “Furthermore, it may be useful to demarcate sub-areas at certain times or days (e.g., sub-area (F3) of (F1) marked out by markers (M1-M5 type 2) on Sundays, so as not to disturb users while drinking coffee on the terrace)”),
operating the one or more robots within the zone consistent with the rule (see Mathias figure 1 and paragraph “0056” “Furthermore, it may be useful to demarcate sub-areas at certain times or days (e.g., sub-area (F3) of (F1) marked out by markers (M1-M5 type 2) on Sundays, so as not to disturb users while drinking coffee on the terrace)”),,
wherein the at least one fiducial marker within the space is correlated with a pose having a relative position to the fiducial marker, the relative position represented by a set of coordinates of a coordinate system defined by the space; and wherein a boundary of the zone is at least partially defined by the pose (see Mathias figures “1, 11” and paragraphs “0013”, “0049-0056” and “0074” “Conditional workspace boundary markers in an environment are useful for delimiting faces within the workspace and for providing different editing modalities. By way of example, editing can be carried out or excluded in partial areas at different frequencies and / or at preferred times. Similarly, such a segmentation can be used to edit a subarea only when the processing of another is completely done. Finally, for example, in self-propelled lawn mowers with different settings of the mower these are made part-dependent” and “In order to ensure a defined whereabouts within a certain area in, for example, the random walk mowing strategy, a conditional delimitation between the areas F1 and F2 are made by markers M6, M7, M8 of the conditional work area boundary type in an environment”),
Mathias teaches a detected repositioning and/or reorientation of the at least one fiducial marker (see Mathias paragraphs “0009”, “0020-0024” and “0032-0038” “As a result, a simple and practical reprogramming and thus typing or just a parameter adjustment of the markers is possible” and “Programming or parameterization of marking elements. Preferably, this device is already integrated with the self-propelled surface treatment device or in accessories and uses the interaction interface of this device”), but Mathias does not explicitly teach in response to a detected repositioning and/or reorientation of the at least one fiducial marker, automatically updating the pose associated with the repositioned and/or reorientated at least one fiducial marker and automatically redefining the boundary of the zone within the space based on the updated pose.
However Watts teaches in response to a detected repositioning and/or reorientation of the at least one fiducial marker, automatically updating the pose associated with the repositioned and/or reorientated at least one fiducial marker and automatically redefining the boundary of the zone within the space based on the updated pose (See Watts paragraphs “0036-0042” regarding repositioning the robot according to semantic labels and featuring a new area which corresponds to the boundary zone area, in addition to generating a new area/map also shifts to new boundaries (i.e. redefining the boundary) “The robot can remap the space periodically and/or after detecting changes in part or all of the space. After remapping, the robot or another computing device can compare features that are present in both an old (originally mapped) metric map and in a new (remapped) metric map to calculate relative poses (position and orientation) of the features. Coordinates for map features can be determined, either as part of the mapping process, from an external source such as Global Positioning System (GPS) satellites, and/or otherwise determined. Then, using the relative poses, a correspondence between locations using old map coordinates and new map coordinates can be determined. Additionally, by using coordinates of multiple (nearby) features, false positives or false correspondences between the old and new maps can be eliminated.” And “Remapping scenario can be carried out by a computing device, such as computing device 900 discussed below at least in the context of FIG. 9A, perhaps configured as a mobile robotic device. In an upper portion of FIG. 1, an example old map 110 a of space 102 a is shown that includes regions 140 a and 142 a connected by corridor 144 a. Map 110 a can be generated by the computing device moving throughout space 102 a, obtaining sensor data for space 102 a using sensors of the computing device, and utilizing a mapping algorithm, such as but not limited to the SLAM algorithm, to generate map 110 a of space 102 a.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modular system for providing an infrastructure to control a surface machining device of Mathias to automatically remap the robot to help estimate the robot's position within the space and to compute a metric map of the space in addition to the warehouse may be equipped with loading docks to allow goods to be loaded onto and unloaded from delivery trucks or other types of vehicles (Watts paragraphs “0036-0042”).

Regarding claim 21, Mathias teaches the memory further storing instructions that, when executed by the processor, cause the system to: associate one or more additional rules with the zone, the additional rules at least partially dictating operation of one or more robots within the zone; and operate the one or more robots within the zone consistent with the additional rules (see Mathias figures “1, 11” and paragraphs “0013”, “0049-0056” and “0074” “These surface-switching marker elements Mi are preferably mounted in the working environment such that they are mounted on a conductor loop such as sequences of a conductor loop Si (M1, M3, M4, M5, M6, M2 near the conductor loop S1, but still within the detection range of the device Loop sequences) or sequences of the course of a wall at a certain distance are easy to find”).


Regarding claim 25, Mathias teaches wherein a position of the one or more robots within the space is not determined by reading the at least one fiducial marker (see Mathias claim 15 and paragraphs “0013”, “0026”, “0049-0056” “0087” “As soon as this has been found, a preferred direction can be determined using the odometry data recorded during the search process, e.g.”).


Claims 3, 6, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable in view of MATHIAS (EP-1898289-A2) in view of Watt et al. (US 2016/0282126 A1) in view of Johnson et al (US 2017/0029213 A1).

Regarding claim 3, Mathias fails to explicitly teach wherein the step of associating further comprises generating a lookup table correlating the zone with the at least one fiducial marker and the rule.
However Johnson teaches wherein the step of associating further comprises generating a lookup table correlating the zone with the at least one fiducial marker and the rule (see Johnson paragraphs “0024-0025” and “0034-0036” “in step 206, if a fiducial marker is found in the image (step 204) it is determined if the fiducial marker is already stored in fiducial table 300, FIG. 6, which is located in memory 34 of robot 18. If the fiducial information is stored in memory already, the flow chart returns to step 202 to capture another image. If it is not in memory, the pose is determined according to the process described above and in step 208, it is added to fiducial to pose lookup table 300”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modular system for providing an infrastructure to control a surface machining device of Mathias to simply correlate the determined fiducial identification with its corresponding fiducial marker and retrieve a set of coordinates representing the position of said fiducial marker in the coordinate system of the warehouse (Johnson paragraphs “0024-0025” and “0034-0036”).

Regarding claim 6, Mathias fails to explicitly teach wherein the step of associating one or more additional rules further comprises generating a lookup table correlating the zone with the at least one fiducial marker, the rule, and the additional rules.
However Johnson teaches wherein the step of associating one or more additional rules further comprises generating a lookup table correlating the zone with the at least one fiducial marker, the rule, and the additional rules (see Johnson paragraphs “0010” and “0034-0038” “In another look-up Table 400, FIG. 7, which may also be stored in the memory of each robot, is a listing of bin locations (e.g. 402 a-f) within warehouse 10, which are correlated to particular fiducial ID's 404, e.g. number “11”. The bin locations, in this example, consist of seven alpha-numeric characters. The first six characters (e.g. L01001) pertain to the shelf location within the warehouse and the last character (e.g. A-F) identifies the particular bin at the shelf location. In this example, there are six different bin locations associated with fiducial ID “11”. There may be one or more bins associated with each fiducial ID/marker.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modular system for providing an infrastructure to control a surface machining device of Mathias to simply correlate the determined fiducial identification with its corresponding fiducial marker and retrieve a set of coordinates representing the position of said fiducial marker in the coordinate system of the warehouse (Johnson paragraphs “0024-0025” and “0034-0036”).


Regarding claim 20, Mathias does not explicitly teach the memory further storing instructions that, when executed by the processor, cause the system to: generate, in the memory, a lookup table correlating the zone with the at least one fiducial marker and the rule.
However Johnson teaches the memory further storing instructions that, when executed by the processor, cause the system to: generate, in the memory, a lookup table correlating the zone with the at least one fiducial marker and the rule (see paragraphs “0024-0025” and “0034-0036” “in step 206, if a fiducial marker is found in the image (step 204) it is determined if the fiducial marker is already stored in fiducial table 300, FIG. 6, which is located in memory 34 of robot 18. If the fiducial information is stored in memory already, the flow chart returns to step 202 to capture another image. If it is not in memory, the pose is determined according to the process described above and in step 208, it is added to fiducial to pose lookup table 300”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modular system for providing an infrastructure to control a surface machining device of Mathias to simply correlate the determined fiducial identification with its corresponding fiducial marker and retrieve a set of coordinates representing the position of said fiducial marker in the coordinate system of the warehouse (Johnson paragraphs “0024-0025” and “0034-0036”).

Regarding claim 22, Mathias does not explicitly teach wherein the memory further storing instructions that, when executed by the processor, cause the system to generate, in the memory, a lookup table correlating the zone with the at least one fiducial marker, the rule, and the additional rules.
However Johnson teaches wherein the memory further storing instructions that, when executed by the processor, cause the system to generate, in the memory, a lookup table correlating the zone with the at least one fiducial marker, the rule, and the additional rules. (see Johnson paragraphs “0010” and “0034-0038” “In another look-up Table 400, FIG. 7, which may also be stored in the memory of each robot, is a listing of bin locations (e.g. 402 a-f) within warehouse 10, which are correlated to particular fiducial ID's 404, e.g. number “11”. The bin locations, in this example, consist of seven alpha-numeric characters. The first six characters (e.g. L01001) pertain to the shelf location within the warehouse and the last character (e.g. A-F) identifies the particular bin at the shelf location. In this example, there are six different bin locations associated with fiducial ID “11”. There may be one or more bins associated with each fiducial ID/marker.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modular system for providing an infrastructure to control a surface machining device of Mathias to simply correlate the determined fiducial identification with its corresponding fiducial marker and retrieve a set of coordinates representing the position of said fiducial marker in the coordinate system of the warehouse (Johnson paragraphs “0024-0025” and “0034-0036”).

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable in view of MATHIAS (EP-1898289-A2) in view of Watt et al. (US 2016/0282126 A1).
and Jacobus et al (US 2014/0277691 A1).

Regarding claim 11, Modified Mathias does not explicitly teaches comprising at least one of automatically modifying the rule or automatically adding an additional rule in response to data received from one or more of the robots, a warehouse management system, a user, or an external data source.
However Jacobus teaches one of automatically modifying the rule or automatically adding an additional rule in response to data received from one or more of the robots, a warehouse management system, a user, or an external data source (see Jacobus paragraphs “0028-0031”, “0098-0100” and “0114” “The driving plan contains data for each area and segment specifying the maximum speed limit. The lift might actually traverse the segments more slowly than this based on assessment of load stability and other factors like turning, approach to a four way stop intersection, etc. Traffic controls like 4-way stops, traffic merge intersections, speed limits, or other safe operations related items are coded into the Maps Database and consulted by the automated drive system along the route in real-time to change appropriate driving behaviors.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modular system for providing an infrastructure to control a surface machining device of modified Mathias to simply to optimize both by storage layout and by the number of mobile units acting in the system by using standardized holders, the mobile units only need to implement a single and very simple lift elevator and by dividing the storage space into grids and labeling at least some of the grids with location barcodes on the floor for better storage (Jacobus paragraphs “0098-0100” and “0114”).

Regarding claim 24, Modified Mathias does not explicitly teaches the memory further storing instructions that, when executed by the processor, cause the system to: at least one of automatically modify the rule or automatically add an additional rule in response to data received from one or more of the robots, a warehouse management system, a user, or an external data source.
However Jacobus teaches the memory further storing instructions that, when executed by the processor, cause the system to: at least one of automatically modify the rule or automatically add an additional rule in response to data received from one or more of the robots, a warehouse management system, a user, or an external data source (see Jacobus paragraphs “0028-0031”, “0098-0100” and “0114” “The driving plan contains data for each area and segment specifying the maximum speed limit. The lift might actually traverse the segments more slowly than this based on assessment of load stability and other factors like turning, approach to a four way stop intersection, etc. Traffic controls like 4-way stops, traffic merge intersections, speed limits, or other safe operations related items are coded into the Maps Database and consulted by the automated drive system along the route in real-time to change appropriate driving behaviors.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modular system for providing an infrastructure to control a surface machining device of modified Mathias to simply to optimize both by storage layout and by the number of mobile units acting in the system by using standardized holders, the mobile units only need to implement a single and very simple lift elevator and by dividing the storage space into grids and labeling at least some of the grids with location barcodes on the floor for better storage (Jacobus paragraphs “0098-0100” and “0114”).
Conclusion                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3666                                                                                                                                                                                            /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666